In the Interest of HMC, a Child















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-395-CV

IN THE INTEREST OF H.M.C., A CHILD

 

From the 74th District Court
McLennan County, Texas
Trial Court # 96-2554-3,3
                                                                                                                
                                                                                                         
MEMORANDUM OPINION
                                                                                                                

      The Appellant has filed a motion to dismiss this appeal in which she asserts that the parties
have settled their dispute.  In relevant portion, Rule 42.1 of the Texas Rules of Appellate
Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  in accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no party may be prevented from seeking any
relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1.
      The motion is signed by counsel for both parties.  The appeal is dismissed.  As per the
agreement of the parties, costs are taxed against the party incurring them.

                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed November 21, 2001
Do not publish
[CV06]